Mb. Presiding Justice Taylor delivered the opinion of the court. Abstract of the Decision. 1. Replevin, § 206*—when return of household goods of tenant not shown. In an action on a replevin bond, given to secure the return of household furniture seized under a writ of replevin by defendant landlord while in a flat rented by plaintiff of defendant, evidence held insufficient to show a return of the property. 2. Replevin, § 171*—what does not constitute return of household goods of tenant. One who seizes household goods of his tenant under a writ of replevin, and, after an order for return of the goods to the tenant, tells her she can have them and that they are in the flat, and keeps the goods there until the expiration of the lease, when he takes them out and stores them, during all this time keeping the premises locked and paying the rent, does not make a return of the' goods.